NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2201-15T3
ELAR REALTY CO.,

        Plaintiff-Appellant,

v.

ENVIRONMENTAL RISK LIMITED
and GZA GEOENVIRONMENTAL, INC.,

        Defendants-Respondents.

________________________________________________________________

              Argued September 14, 2017 – Decided October 11, 2017

              Before Judges Simonelli, Haas and Rothstadt.

              On appeal from Superior Court of New Jersey,
              Law Division, Essex County, Docket No.
              L-0709-11.

              Arnold G. Shurkin argued the cause for
              appellant.

              Scott K. Winikow argued the cause for
              respondents (Donovan Hatem, LLP, attorneys;
              Mr. Winikow and Lauren M. Ippolito, on the
              brief).

PER CURIAM

        Plaintiff Elar Realty Co., appeals from the dismissal of its

complaint on summary judgment granted in favor of defendants

Environmental Risk Limited (ERL) and GZA Geoenvironmental, Inc.
(GZA) and from the denial of its motion for reconsideration.           The

Law Division dismissed plaintiff's complaint because it was filed

after the expiration of the one-year statute of limitation that

plaintiff agreed to in its contract with ERL.       We affirm.

     The relevant facts when viewed in the light most favorable

to plaintiff, see Angland v. Mountain Creek Resort, Inc., 213 N.J.

573, 577 (2013) (citing Brill v. Guardian Life Ins. Co. of Am.,

142 N.J. 520, 523 (1995)), can be summarized as follows.         In 2000,

plaintiff and ERL entered into a written contract for ERL to

perform   services   relating   to   the   remediation   of   plaintiff's

property.   Plaintiff was represented by counsel throughout the

negotiation of the contract.

     The contract contained a provision that required plaintiff

to bring any "legal action, regardless of the form thereof, . . .

against ERL [no] more than one year after ERL has ceased providing

services for that specific project for which the damages were

alleged to have [o]curred." In another clause, the contract stated

that "[a]ny claims, counterclaims, disputes and other matters in

question between ERL and [plaintiff] arising out of or relating

to this Contract for Services or the breach thereof ("disputes")

must be filed within one year of the provision of those services

under dispute."



                                     2                           A-2201-15T3
       The contract also did not contain any prohibitions against

assignment and recognized each party's ability to freely assign

its interest in the agreement.     Specifically, the parties agreed,

"[t]he covenants and agreements contained in this Contract for

Services shall apply to, inure to the benefit of and be binding

upon the parties hereto and upon their respective successors and

assigns."

       After ERL commenced performing services for plaintiff, on

June 9, 2006, ERL and GZA entered into an asset purchase agreement

with GZA purchasing ERL's assets and open contracts.            Plaintiff

was not part of this agreement, but was eventually sent a notice

from GZA and ERL informing it of the transaction.         Afterwards, GZA

undertook responsibility for ERL's work on plaintiff's property.

Plaintiff accepted services from GZA for a substantial period,

paying its bills without any objection.

       GZA performed services for plaintiff until December 24, 2008,

when   plaintiff's   attorney   sent   GZA   a   letter   terminating     GZA

services.     Plaintiff   terminated   the   contract     because   another

company it hired to assess the work performed by ERL and GZA

reported there were "deficiencies in GZA's work."         GZA immediately

stopped its work on the project and no action was taken by either

party for two years regarding their rights under the original

contract between plaintiff and ERL.

                                   3                                A-2201-15T3
     In January 2011, plaintiff filed its complaint in this action.

After a tortuous period of protracted litigation, in 2015 ERL and

GZA filed a motion for summary judgment that plaintiff opposed,

arguing that the one-year statute of limitation was not enforceable

because the assignment between ERL and GZA was invalid, and the

shortened     period    to    file   suit    stated      in     the   contract    was

unreasonable and otherwise unenforceable.                Judge Garry J. Furnari

granted the motion on October 5, 2015, dismissing plaintiff's

complaint with prejudice.

     In his comprehensive oral decision, Judge Furnari carefully

reviewed the undisputed facts and applicable case law and found

that, contrary to plaintiff's arguments, there was no obstacle to

ERL's right to assign its contract with plaintiff to GZA.                         The

judge then analyzed the case law applicable to the enforcement of

the contract's one-year statute of limitation and applied it to

the date upon which plaintiff discovered issues with ERL and GZA's

performance     that    gave    rise    to       its   claim,    concluding      that

plaintiff's action was barred.

     Plaintiff moved for reconsideration, which Judge Furnari

denied   on   January    8,    2016.1       In    another     comprehensive      oral


1
      Plaintiff's motion for reconsideration addressed other
interlocutory orders entered by another judge as well as Judge
Furnari's order granting summary judgment. Although Judge Furnari


                                        4                                  A-2201-15T3
decision, the judge explained that despite plaintiff renewing its

challenges to the assignment of its contract with ERL, and again

arguing that the one-year statute of limitation was unreasonable

and unenforceable, plaintiff failed to provide any legal or factual

support   for   its   arguments   in   satisfaction   of   its    burden   on

reconsideration.

     On appeal, plaintiff challenges the entry of summary judgment2

in favor of ERL and GZA, arguing that the two entities merged,

making "GZA responsible for ERL's liabilities," and, in any event,

ERL's agreement with GZA was an "asset purchase agreement" that

was "not binding on plaintiff."            Plaintiff also challenges the

assignment of its contract by arguing it was not assignable because

it called for personal services and could not be assigned without

plaintiff's agreement.     In addition, plaintiff alleges that there

was a conflict of interest between defendants that should have

prevented their attorney from representing them.                 Finally, it

contends that the one-year statute of limitation "was unreasonable




addressed the other orders and denied reconsideration, his
decision as to those orders is not the subject of plaintiff's
appeal.
2
   Although included in plaintiff's notice of appeal, plaintiff's
brief does not contain any arguments directed to Judge Furnari's
order denying reconsideration.

                                       5                            A-2201-15T3
and unenforceable as a result of the application of equitable

discovery."

      We begin by acknowledging the legal principles that guide our

review.    Our review of a motion judge's grant of summary judgment

is de novo.      Conley v. Guerrero, 228 N.J. 339, 346 (2017).                    We

apply the same standard as the motion judge, which requires us to

examine    the   competent    evidential       materials   submitted      by    the

parties to identify whether there are genuine issues of material

fact and, if not, whether the moving party is entitled to summary

judgment as a matter of law.          Ibid.    We afford no deference to the

motion judge's legal conclusions.             See Cypress Point Condo. Ass'n

v. Adria Towers, L.L.C., 226 N.J. 403, 414-15 (2016).                 We review

a   judge's   decision   to   deny     reconsideration     for   an   abuse       of

discretion.      See R. 4:49-2; Palombi v. Palombi, 414 N.J. Super.

274, 288 (App. Div. 2010) (citing D'Atria v. D'Atria, 242 N.J.

Super. 392, 401 (Ch. Div. 1990)).

      We conclude from our review that plaintiff's contentions are

without    sufficient    merit   to    warrant    discussion     in   a   written

opinion.      R. 2:11-3(e)(1)(E).       We add only the following brief

comments.

      Many of plaintiff's arguments on appeal were not raised before

the motion judge and there is no reason for us to consider them

on appeal.       See Zaman v. Felton, 219 N.J. 199, 226-27 (2014)

                                        6                                 A-2201-15T3
(citation omitted); Alloway v. Gen. Marine Indus., L.P., 149 N.J.

620, 643 (1997); Nieder v. Royal Indem. Ins. Co., 62 N.J. 229, 234

(1973).      Plaintiff also failed to address other arguments in its

briefs and those arguments are deemed waived for that reason.             See

N.J. Dep't of Envtl. Prot. v. Alloway Twp., 438 N.J. Super. 501,

505-06 n.2 (App. Div.), certif. denied, 222 N.J. 17 (2015);

Pressler & Verniero, Current N.J. Court Rules, comment 5 on R.

2:6-2 (2018).

       Procedural issues aside, the motion judge's conclusions that

the one-year statute of limitation agreed to by the parties was

enforceable and that plaintiff's contract with ERL was freely

assignable are unassailable under the facts presented by plaintiff

in opposition to summary judgment and on reconsideration.                 See

Mirra v. Holland Am. Line, 331 N.J. Super. 86, 91 (App. Div. 2000)

(citing Eagle Fire Prot. Corp. v. First Indem. of Am. Ins. Co.,

145 N.J. 345, 354 (1996)) (addressing agreements as to statutes

of limitations); see also Somerset Orthopedic Assocs, P.A. v.

Horizon Blue Cross and Blue Shield of N.J., 345 N.J. Super. 410,

415-16 (App. Div. 2001) (citing Owen v. CNA Ins./Continental Cas.

Co.,   167    N.J.   450,   460-61   (2001))   (addressing   assignment    of

contracts).      We affirm therefore substantially for the reasons

expressed by Judge Furnari in his thoughtful and cogent oral

decisions.

                                       7                           A-2201-15T3
Affirmed.




            8   A-2201-15T3